DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-13 in the reply filed on 6/06/2022.
3.	Claims 14-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, III, and IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/06/2022.
 Preliminary Amendment 
4.	Preliminary Amendments filed 7/05/2018 to the drawings should be accompanied by a written statement indicating specific support for the change.  If the support is implicit, an explanation is beneficial.	 
Information Disclosure Statement
5.  	The information Disclosure Statement (IDS) filed 11/09/2018 has been considered.   
Specification Objections
6. 	Abstract Objection. 	The abstract filed on 5/11/2018 is improper.  Applicant is reminded of the proper content of an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, e.g. "The present invention or disclosure”, “This disclosure concerns", or "This disclosure describes", etc. The purpose of the abstract is to enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure. See MPEP § 608.01(b) and 37 C.F.R. 1.72.   Appropriate correction is required.  
7.	Drawing Objection.	 Figure 5 of the drawing filed on 7/05/2018 is objected to because there is unlabeled on the right column of figure 5. It should be provided with descriptive text labels.
Applicant is advised to submit new drawings and amend the specification for consistent with the drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. The objection to the drawings will not be held in abeyance.

Claim Objections
8.	Claim 2 is objected to because of the following informalities:
In claim 2, missing the period “.” at the end of the claim.
 Appropriate correction is required.
Claim Rejections - 35 USC § 101 
9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



10.	Claims 1-13 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception.

	The recitation in claim 1: obtaining a soil sample; conducting two or more field tests on the soil sample to obtain raw data for each field test; and calculating the soil classification from the raw data obtained in the field by applying a previously obtained validation dataset obtained from a training and validation soil classification calculation using known samples.

	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, the abstract idea (bold font) above falls into the groupings of Mathematical Relationships/Calculations, such as conducting field tests and calculating soil classification. Thus, the step 2A – prong I is yes.   
Next, under the Step 2A, Prong II, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: In Claim 1: the recitation of obtaining a soil sample as just to mere data gathering which is a form of insignificant extra-solution activity because it is no more than mere instruction to apply the abstract idea.
In claims, the additional elements in the preambles of claim 1 (A method of determining a soil classification) is not qualified for meaningful limitations because it only generally links the use of the judicial exception to a particular technological environment of field of use.  
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient
to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior
art of record (Step 2B analysis). The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-13 provide additional features/ steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claims. Thus, the dependent claims are also ineligible.  
	Claim Rejections - 35 USC § 112	
11. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 The recitation in claim 1, “calculating the soil classification from the raw data obtained in the field by applying a previously obtained validation dataset obtained from a training and validation soil classification calculation using known samples” is indefinite. It is unclear whether “known samples” are samples of soil that are taken at a known date, time, and location?  OR “a known quantity of soil” (e.g. 27.5 gal) as disclosed in the specification, para [0103]?
Further in claim 1 (line 5), “from the raw data obtained the field” lacks antecedent basis. It is unclear whether it refers to “the one or more field tests” in line 3?
The recitation in claim 4, “within 10% of that obtained” is indefinite. It is unclear what “of that” refers to?
The recitation in claim 7, “a training and validation soil classification” lacks antecedent basis. It is unclear whether it is the same limitation as recited in claim 1?
 Dependent claims are rejected for the same reason as respective parent claim.
Appropriate correction is required.
Statement of 35 U.S.C § 102 and 103
13. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
Claim Rejections - 35 USC § 102 
14. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention. 


15.	Claims 1-3, 5, 7-8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Sitton et al, hereinafter Sitton (Estimating soil classification via quantitative and qualitative field testing for use in constructing compressed earth blocks, April 2016).
As per Claim 1, Sitton teaches a method of determining a soil classification comprising:
obtaining a soil sample (p. 861. Sec 2.1, para 1; p. 684, figure 5 “input”); 
conducting two or more field tests on the soil sample (p. 863, figure 2 shows field tests, e.g. Wash, Pen, Stick, etc.) to obtain raw data for each field test (e.g. sand, clay and/or silt considered “raw data”, see p. 862); and 
calculating the soil classification from the raw data obtained in the field by applying a previously obtained validation dataset obtained from a training and validation soil classification calculation (p. 866, Appendix A, “validation dataset obtained previous from a training) using known samples (p. 865 before conclusion and Table 1).  
As per Claim 2, Sitton teaches the method of claim 1, wherein the tests are selected from a wash test, a feel test, a test tube particle graduation, or a jar test (p. 861, figure 1).
As per Claim 3, Sitton teaches the method of claim 1, wherein the soil classification is determined without laboratory equipment (p. 863, e.g. the Pen, Stick, or Shine test using hand, knife, and light to classify soil sample. The test does not use laboratory equipment).  
As per Claim 5, Sitton teaches the method of claim 2, wherein the feel test further comprises at least one of a pen test, a stick test, or a shine test (p. 861, figure 1, bottom row, the second pix from the left).  
teaches the method of claim 1, wherein the validation dataset obtained from a training and validation soil classification was determined using a feed-forward backpropagation neural network (p. 865, first 2 lines).  
As per Claim 8, Sitton teaches the method of claim 1, wherein the soil classification is a Unified Soil Classification System (USCS) classification (p. 866, Appendix A).Page 2 of 9 Appl. No. 15/977,866 Amdt. dated Jun. 6, 2022 Reply to Restriction Requirement of Apr. 5, 2022  
As per Claim 10, Sitton teaches the method of claim 1, further comprising using the soil classification to make compressed earth blocks (Title).  
As per Claim 11, Sitton teaches the method of claim 1, further comprising training a neural network using hidden layers to obtain the validation dataset that is applied to the soil sample tests (p. 865 before conclusion).  
As per Claim 12, Sitton teaches the method of claim 1, further comprising training a neural network using at least two hidden layers to obtain the validation dataset that is applied to the soil sample tests (p. 865 before conclusion).  
As per Claim 13, Sitton teaches the method of claim 1, further comprising adding noise to the test samples that comprise one or more qualitative tests used to train a neural network to obtain the validation dataset that is applied to the tests of the soil samples (p. 864, the paragraph before Sec. 3.2; p. 865 para 1). 
Claim Rejections - 35 USC § 103
16. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



17.	Claims 6 and 9 are rejected under AIA  35 U.S.C. 103 as being obvious over Sitton in view of Holtz et al, hereinafter Holtz (Materials Soil Classification, 2004). 
As per Claim 6, Sitton teaches the method of claim 1, Sitton does not explicitly teach comprising the step of displaying graphically the soil classification.  Holtz discloses displaying graphically the soil classification (Figure 4.4, p. 5). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Sitton to display the soil classification as taught by Holtz that would show soil classification in the graph (Holtz, p. 1).
As per Claim 9, Sitton teaches the method of claim 1, Sitton does not teach comprising displaying the soil classification on a soil texture triangle.  Holtz discloses displaying the soil classification on a soil texture triangle (Figure 4.1, p. 11).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Sitton to display the soil classification on a soil texture triangle as taught by Holtz that would facilitate to group the soil textual family classes and display data based on three variables simultaneously (Holtz, p. 10).
Conclusion
18.	Claim 4 is considered novel and non-obvious subject matter with respect to the prior art, but it is rejected under 35 U.S.C. § 101 and 112 as set forth in this Office action. The following is an examiner's statement of reasons for allowance:
The prior arts do not teach or suggest “the soil classification is within 10% of that obtained using laboratory testing of the soil” as recited in claim 4. 
19.	The following pertinent prior arts such as: Method and system for soil classification of Devendra Singh, 2015 and Machine learning in soil classification of Bhattacharya et al., 2006.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lynda Dinh/
Examiner, AU 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863